UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1856


JANECE MICKENS,

                  Plaintiff - Appellant,

          v.

LOCKHEED MARTIN CORPORATION MISSION SYSTEMS & SYSTEMS (MS2),

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01117-LMB-TCB)


Submitted:   December 13, 2012              Decided:   December 26, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janece Mickens, Appellant Pro Se.  Joleen Okun, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janece        Mickens    appeals       the     district     court’s     order

granting        summary     judgment        in     favor     of     Lockheed        Martin

Corporation        (“Lockheed        Martin”)        in      Mickens’         employment

discrimination action.            We affirm.

            Mickens first asserts that the magistrate and district

court judges exhibited bias against her because of her pro se

status.     After reviewing the available record, we conclude that

the instances Mickens notes in her informal brief were nothing

more     than     the     “judge[s’]        ordinary       efforts       at    courtroom

administration[,]” Liteky v. United States, 510 U.S. 540, 556

(1994),    and    provide     no    basis    for    concluding       that     the   judges

exhibited any bias against Mickens.

            As to Mickens’ remaining arguments on appeal, we have

thoroughly reviewed the record and find no reversible error.

Accordingly, we affirm the grant of summary judgment to Lockheed

Martin for the reasons stated by the district court.                          Mickens v.

Lockheed Martin Corp., No. 1:11-cv-01117-LMB-TCB (E.D. Va. July

5, 2012).       We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented       in   the    materials

before    this    court     and    argument      would     not    aid   the   decisional

process.



                                                                                AFFIRMED

                                            2